

116 HR 544 IH: Continuing Federal Employee Leave Policy Act of 2019
U.S. House of Representatives
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 544IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2019Mr. Young introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide accrual of annual and sick leave for Federal
			 employees of an agency subject to a lapse in appropriations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Continuing Federal Employee Leave Policy Act of 2019. 2.Leave accrual for Federal employees subject to Government shutdown (a)Annual leaveSection 6303 of title 5, United States Code, is amended by adding at the end the following:
				
 (g)During any period of a lapse in appropriations with respect to an agency, an employee of that agency who, as a result of such lapse, is furloughed or excepted from furlough shall accrue leave during that period at the rate prescribed by this section..
 (b)Sick leaveSection 6307 of title 5, United States Code, is amended by adding at the end the following:  (e)During any period of a lapse in appropriations with respect to an agency, an employee of that agency who, as a result of such lapse, is furloughed or excepted from furlough shall accrue leave during that period at the rate prescribed by this section..
 (c)ApplicationThe amendments made by this section shall apply to any lapse in appropriations beginning on or after December 22, 2018.
			